     Case 2:19-cv-12032-MLCF-JVM Document 15 Filed 09/18/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


MONTRELLE FENNIDY AND STEPHEN                   *   CIVIL ACTION NO. 19-12032
FENNIDY, SR., ON BEHALF OF THEIR                *
MINOR CHILD, F.F., AND TOYONITA                 *   SECTION: “F”
PARQUET AND GREGORY DAVIS ON                    *
BEHALF OF THEIR MINOR CHILD, T.D.               *   JUDGE MARTIN L.C. FELDMAN
                                                *
Versus                                          *
                                                *   MAGISTRATE 1
CHRIST THE KING PARISH SCHOOL,                  *
DAWN SWEAR CASTILLO, AND THE                    *   MAGISTRATE JUDGE
ROMAN CATHOLIC CHURCH OF THE                    *   JANICE VAN MEERVELD
ARCHDIOCESE OF NEW ORLEANS                      *
                                                *
***************************


                                             ORDER

         Considering the foregoing motion:

         IT IS HEREBY ORDERED that current proceedings and pending deadlines, including

but not limited to defendants’ answers, are hereby stayed and the matter is hereby closed

administratively, to be reopened if necessary upon proper motion.



                                        18th day of _________________,
         New Orleans, Louisiana this _________         September       2019.



                                     _______________________________________
                                     THE HONORABLE JUDGE FELDMAN
                                     UNITED STATES DISTRICT JUDGE,
                                     EASTERN DISTRICT OF LOUISIANA
